Citation Nr: 1619125	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals of a low back injury.

3.  Entitlement to service connection for vertigo, to include as due to service connected bilateral hearing loss.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression not otherwise specified (NOS), dysthymia disorder, anxiety disorder NOS and intermittent explosive disorder (IED).

6.  Entitlement to service connection for breathing problems, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO.

In January 2012, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.  The VLJ who conducted that hearing is no longer employed at the Board.  The Veteran was thereafter offered an opportunity for another hearing.  However, in a March 2016 letter, the Veteran, by way of his attorney, indicated that he did not want another hearing.

The Board remanded the case in October 2012 and December 2013 for additional development of the record.

As will be discussed in further detail below, the Board has recharacterized the issue of entitlement to an acquired psychiatric disorder into a separate claim to better reflect the issues claimed by the Veteran.  This change is reflected on the title page of this decision.

Finally, the Board notes that the RO has issued a statement of the case in March 2016 regarding claims for increased ratings for his service-connected diabetes mellitus, type II, diabetic peripheral neuropathy of the bilateral lower extremities and for entitlement to service connection for ischemic heart disease.  The record reflects that at the time of this decision, the Veteran has yet to perfect his appeal by filing a VA Form 9 on these issues.  Therefore, the Board does not currently have jurisdiction to review these claims

The issues of entitlement to service connection for hypertension, for residuals of a low back injury, for vertigo, and for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of a desire to withdrawal the issue of entitlement to service connection for breathing problems, to include as due to asbestos exposure.

2.  The Veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for breathing problems, to include as due to asbestos exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter mailed to the Veteran in July 2008.
VA also has a duty to assist Veterans in the development of their claims.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file includes the Veteran's service treatment records, Social Security Administration records, lay statements, and VA and private treatment medical records.  

The Veteran was afforded a VA examination opinion in March 2013 and addendum opinions in May and June 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2013 VA examination opinion regarding PTSD, when viewed in conjunction with the May and June 2014 addendum opinions, is now adequate for adjudication purposes.  Specifically, these opinions are predicated on a full understanding of the Veteran's medical history, and together provide sufficient evidentiary bases for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).

The claim has previously been remanded to the RO in October 2012 and December 2013 for additional evidentiary development.  This development included obtaining an etiological opinion, and readjudicating the instant claim.  The RO has substantially complied with all remand instructions issued by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As to obtaining an etiological opinion as stated the RO procured adequate addendum opinions, with regard to this issue, in May and June 2014.  As a result, the Board finds that there has been substantial compliance with the previous remands.   

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Issue Withdrawn

Breathing Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran informed the Board, at his January 2012 Travel Board Hearing, that he wished to withdraw the issue of service connection for breathing problems, to include as due to asbestos exposure.  Specifically, the VLJ asked the Veteran if he was interested in continuing to pursue this claim and he replied that he was not.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  In reviewing this claim, the Board notes that after withdrawing the claim this matter was subsequently remanded twice for a VA examination.  Nevertheless, the actual promulgation of a decision of this claim has yet to occur, therefore this issue is still considered withdrawn.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128   (1997).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran asserts that he suffers from PTSD as a result of service in Vietnam.  He asserts a variety of stressors to support this proposition.  In pertinent part, he has testified that his PTSD is the result of his experiences during his time volunteering for convoy missions in-service.  He testified that on one occasion he watched his "friends...hit a road mine and [their] truck blew up and [they] were wounded severely."  He also testified to another incident wherein his convoy truck stalled and the remaining convoy left him and a fellow soldier, because it was deemed too dangerous to have the entire convoy wait.  He reported being stuck in that dangerous location until the vehicle was eventually able to start.  In describing the incident, he reported being scared because they were in unsafe territory, with individuals closing in and it was becoming dark.  He also reported readying his gun to protect himself.  Overall, he asserts that since these incidents he has suffered from PTSD symptomatology.

In this case, a critical missing element is whether at any time during the current appeal the Veteran has been diagnosed with PTSD.  Specifically, whether the competent clinical medical evidence of record establishes that a diagnosis is sufficient to meet the DSM criteria as is required to sustain a claim of entitlement to PTSD pursuant to 38 C.F.R. § 3.304(f).  For the reasons set forth below, the Board must answer this question negatively.  

Turning to the medical evidence, service treatment records do not contain any reports of abnormal psychiatric complaints or findings.  Post-service, treatment medical records note diagnoses of PTSD.  See VAMC Tampa treatment medical records dated from 2008 through 2015.  However, the Board finds that the VA examination and addendum opinions, which indicate that PTSD has never been properly diagnosed, to be more probative than these pieces of evidence.  

Here the Board acknowledges that the Veteran was diagnosed as having "Post traumatic syndrome" in 1976 by a private physician Dr. R. B., MD.  See June 1976 physician's hospital record.  Importantly, this diagnosis was solely associated with his automobile accident, that same year.  The document contains no indication of a relationship between that injury and service or that this diagnosis was made under DSM criteria.  Therefore the Board finds it lacks probative value.
With that said, the Veteran was afforded a VA examination in March 2013 and addendum opinions in May and June 2014.  In pertinent part, the March 2013 VA examiner determined his reported symptomatology did not meet the diagnostic criteria necessary for a diagnosis of PTSD under the DSM requirements as essential for service connection.  Rather the examiner opined that his symptomology more closely resembled that associated with diagnoses of anxiety disorder NOS and IED. 
Specifically, the examiner noted the Veteran had "a long pattern of explosive episodes [and] difficulty managing his anger (which included verbal abuse and abuse of property) directed primarily at family members."  The examiner determined that this symptom was not associated with his PTSD.  Instead, the examiner indicated that his "lengthy period of employment suggests this anger was expressed in his home environment and not indiscriminately which is uncommon for impulse control issues related to severe combat trauma."  

Moreover, the examiner found that his reports of sleep disturbances, were more closely associated with a "night terror or anxiety related disturbance than dreams focused solely on his Vietnam experiences."  He also had limited "re-experiencing symptoms- involving nightmares with disturbing and violent themes, but focused on events in Vietnam."  Further, the examiner found that he "did not endorse any significant avoidance symptoms that would be associated with PTSD [as] his avoidance of watching war movies [was] a recent change, and his withdrawal [was] attributable to dysphoria-probably secondary to his medical issues..." Similarly, his increased arousal symptoms were opined as more likely related to his generalized anxiety and IED.  As a result, the examiner opined that he did not meet the diagnostic criteria under DSM for a diagnosis of PTSD.  Lastly, the examiner opined as to the significance of his previous diagnoses of, and treatment for, PTSD.  Essentially, the examiner stated that mere treatment for PTSD does not equate to a sufficient diagnosis, or rationale for diagnosis, of the condition.  

In May 2014, an addendum opinion from a separate examiner was obtained.  This examiner clarified that the Veteran's reported statements on VA examination in March 2013 would meet the criteria "for fear associated with hostile military activity."  However, the examiner opined that the "issue in this case [was] not whether the veteran was exposed to events that were traumatic or in which he feared hostile military activity."  Rather the issue is whether he has "the criteria needed to meet the necessary diagnostic criteria for PTSD."  Upon reviewing the entirety of the claims file, the examiner reasserted the finding that he did not meet the criteria for a PTSD diagnosis.

In support of this determination, the examiner cited to the Veteran's cognitive and validity testing results on the March 2013 VA examination.  Specifically, the March 2013 examiner used the "[cognitive-affective personality system] (CAPS) to assist the veteran to delineate clearly the symptoms and the intensity and frequency that his PTSD symptoms [were] experienced."  Importantly, CAPS is considered the "gold standard" for PTSD diagnosis.  Under the constraints of this standard he did not meet the requirements necessary for a diagnosis.  Further bolstering the examiner's findings was the administration of validity testing including the "Minnesota Multiphasic Personality Disorder second edition (MMPI-2) and the Structured Inventory of Malingered Symptomology (SIMS)."  As to the results of the MMPI-2, the addendum examiner considered them "so extreme as to render his profile invalid and uninterpretable [sic]."  In addition, his SIMS scores were considered to be indicative of possible malingering.  

Finally, the examiner considered his previous diagnoses of PTSD to be less probative, if not invalid, as his physicians did not engage in the standard practice of "[utilizing] any objective measurement of symptoms or detection of exaggeration of symptoms." 

Thereafter in a June 2014 addendum opinion, the examiner further explained the determination that the Veteran did not currently or previously have a valid diagnosis of PTSD.  The examiner opined that his previous diagnoses of PTSD were "conferred in a clinical context where different diagnostic guidelines apply."  These diagnoses appear to be "based predominantly on his subjectively reported symptoms, with no objective assessment of his response style."  

The examiner considered such a style of diagnosis inapplicable to the context of examination for the purposes of entitlement to service connection.  The examiner explained the difference in that the relationship between a clinical provider and a patient is built on trust.  As such, the mental health provider "generally accepts the veracity of the account" provided by the patient.  In turn, as any attempt by a treatment provider to assess the veracity of that account "would probably diminish or destroy this trust, treatment providers rarely if ever do so."  In concluding the opinion the examiner again emphasized that:

Although several treatment mental health professionals have diagnosed the Veteran with PTSD, none of these professionals administered a structured interview (e.g., CAPS); none of these professionals administered any objective testing (e.g., MMPI-2); none of these professionals followed the American Academy of Psychiatry and Law's "Practice Guideline for the Forensic Evaluation of Psychiatric Disability", none of these professionals followed the American Psychological Association's "Specialty Guidelines for Forensic Psychology," and none of these professionals followed the VA's "Best Practice Manual for Posttraumatic Stress Disorder (PTSD) Compensation and Pension Examinations" in reaching their diagnostic conclusions.

In contrast to the treatment providers, [2013] C&P assessment approach is based on scientific evidence for its reliability and validity, e.g., use of the CAPS during C&P exams leads to "more complete, consistent, and accurate assessments" than unstructured interviews (Speroff, et al., 2011) and is consistent with published literature regarding conduct of these exams.

The Board finds these opinions to be the most competent clinical medical evidence of record and highly probative.  As indicated above, these opinions were obtained after a thorough review of the record and they contain detailed analysis of the Veteran's reported symptomatology, as well as his clinical history.  Additionally, these opinions cited to relevant clinical literature in support of their findings.
In sum, the Board recognizes that VA and private treatment records contain diagnoses of PTSD.  However, the Board finds the VA examination and addendum opinions are of greater probative value on this question, given that the examiners reviewed the entire medical history, claims file and treatment medical records with the express purpose of determining whether the Veteran had PTSD.  Thus, the Board finds that at no time during the current appeal has the Veteran had PTSD, pursuant to the application of the DSM, and therefore service connection for PTSD cannot be awarded.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). 

The Board has considered the statements and testimony of the Veteran, his spouse and other lay statements that he suffers from PTSD.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM standards.  To that point, the VA examination and addendum opinions, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM criteria for that disorder.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

Thus, the Board concludes that at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of DSM, and therefore service connection for PTSD cannot be awarded.  Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A § 5107 (West 2014).





ORDER

The claim for service connection for breathing problems, to include as due to asbestos exposure. is dismissed.

Entitlement to service connection for PTSD is denied


REMAND

The Board finds that further development is necessary with respect to the remaining claims on appeal.

Vertigo

The Veteran claims that he has vertigo as a result of service.  In the alternative, he asserts that his vertigo manifested as a result of his service connected bilateral hearing loss.  In that regard, he was afforded a VA examination in March 2013, with an addendum opinion in May 2014.  At the time of these opinions, he was not service connected for bilateral hearing loss.  As such, neither of these examinations addressed the Veteran's contentions that his disability was caused as a result of his service connected bilateral hearing loss disability.  Therefore, another addendum opinion is required.  

Correspondingly, the Board notes that on his Reports of Medical History on induction and separation from service the Veteran reported that he suffered from frequent or severe headaches and he had a history of a head injury.  On file is a letter from his private physician Dr. E. T.  Dr. T. certified that the Veteran had cerebral contusions in 1959 and 1962 prior to service.  Also on file is an electroencephalographic examination report that notes an impression of mild abnormalities consistent with the Veteran's previous injuries.  With that said, neither of the above included an opinion addressing the significance of these notations in regards to the Veteran's vertigo disability.  As a result, on remand they should also be addressed.

Low Back Disability

In regards to his low back claim, the Veteran was afforded a VA examination in March 2013, with an addendum opinion in May 2014.  Both opinions found it less likely than not that his low back disability was related to service.  In December 2013, the Board found the March 2013 opinion inadequate for adjudication purposes.  Specifically, the Board indicated that the examiner failed to consider "that service connection may be granted for any injury or disease diagnosed after discharge, when all evidence, including pertinent service records, establishes that the disease or injury was incurred in service."  38 C.F.R. § 3.303(d).

Similarly, the Board finds that the May 2014 addendum opinion is also inadequate for adjudication purposes as it contains an insufficient rationale.  In rationalizing the opinion that the Veteran's disability was not related to service, the examiner stated that the "record does not indicate any onset or treatment of [a low back condition] while in-service.  Also there is no nexus connecting [this issue] to service."  The examiner then refers the adjudicator to the reported medical history.  Importantly, the history cited to by the examiner was the Veteran's reports of suffering from back pain beginning as early as 1970.  He specifies that he first noticed this pain after "jumping out of trucks into bunkers" while in-service.  The rationale provided by the examiner fails to address these reports or analyze them in light of the clinical medical evidence of record.  As such, the Board finds that a new addendum opinion is required.

Acquired Psychiatric Disorder other than PTSD

Regarding the claim for an acquired psychiatric disorder other than PTSD, the Board finds that an addendum opinion is also necessary.  As noted above, VA addendum opinions were obtained in May and June 2014.  Neither of these opinions addressed the Veteran's recurrent diagnoses of dysthymia disorder and depression disorder NOS.  Furthermore, although prepared by the same examiner, these two addendums are contradictory in both their opinions and rationales with regard to the Veteran's diagnosed anxiety disorder NOS and IED.  Therefore a clarifying opinion is necessary.

Hypertension

Finally, on Board hearing in January 2012 the Veteran asserted that his hypertension was related to his PTSD.  Notably, following this hearing, the Board in October 2012, expanded the Veteran's PTSD claim to include his other acquired psychiatric illnesses.  See Clemons v. Shinseki 23 Vet. App. 1, 6 (2009).  Thus notwithstanding the denial of his claim for service connection for PTSD his claim for an acquired psychiatric disorder other than PTSD is still pending before the Board.  In that regard, a determination as to entitlement to service connection for hypertension must be deferred until adjudication is complete for his claim of acquired psychiatric disorder other than PTSD.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion regarding the Veteran's vertigo from an appropriate examiner.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing must be undertaken.  

(a) The examiner should review the entire claims file, including this remand, and state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo disability had its onset in service or is otherwise etiologically related to his active service to include as due to his service connected bilateral hearing loss disability.

(b) Special attention is directed to: the Veteran's Reports of Medical History on induction and separation wherein he reported suffering from frequent or severe headaches and history of a head injury; a letter from his private physician Dr. E. T., certifying the Veteran had cerebral contusions in 1959 and 1962 prior to service; an electroencephalographic examination report that notes an impression of "mild abnormalities."  The examiner must consider the significance of these records in relation to the Veteran's reports of suffering from vertigo either in or shortly after service.  

2. Obtain an addendum opinion regarding the Veteran's low back disability, from an appropriate examiner other than the May 2014 VA examiner.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing must be undertaken.

(a) The examiner should review the entire claims file, including this remand, and state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability had its onset in service or is otherwise etiologically related to his active service.  The examiner must specifically consider the Veteran's contentions of continuous low back pain since service and opine whether it is at least as likely as not that these symptoms were the onset of his current low back arthritis.  

3. Forward the claims file to a VA examiner, other than the examiner who completed the May and June 2014 addendum opinions, for an opinion concerning the etiology of any psychiatric disorder present.  The entire claims file must be made available to and be reviewed by the examiner.  The following opinions should be obtained:

With respect to each psychiatric disorder identified, other than PTSD (and to specifically include depression, dysthymia, anxiety disorder and intermittent explosive disorder), the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during the Veteran's active service or is otherwise etiologically related to his service.  In offering any opinion, consideration should be given to the Veteran's complaints of continuous symptomatology.

In offering opinions, the examiner should consider the contradictory opinions and rationales in the May and June 2014 addendums.  Special attention is directed to: the May 2014 addendum opinion stating that "given, the fact that...the Veteran's anxiety and intermittent explosive symptoms were chronic in nature and that the [2013] examiner admits that the Veteran could have reasonably been assigned to convoy duties which would be consistent with the Veteran's self-report it is at least as likely as not...that [his] anxiety issues were incurred in or caused by his conceded military stressor."    

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


